Citation Nr: 1455293	
Decision Date: 12/16/14    Archive Date: 12/24/14

DOCKET NO.  10-45 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to an initial rating in excess of 20 percent for a service-connected thoracolumbar spine disability.

3.  Entitlement to a disability rating in excess of 30 percent for service-connected coronary artery disease, status post coronary artery bypass graft, to include a temporary rating for convalescence.

4.  Entitlement to a disability rating in excess of 30 percent for service-connected Parkinson's disease.

5.  Entitlement to a disability rating in excess of 20 percent for service-connected diabetes mellitus type 2 with hypertension.

6.  Entitlement to a disability rating in excess of 10 percent for service-connected peripheral neuropathy of the right lower extremity.

7.  Entitlement to a disability rating in excess of 10 percent for service-connected peripheral neuropathy of the left lower extremity.

8.  Entitlement to a disability rating in excess of 10 percent for service-connected scars, status post coronary artery bypass graft.

9.  Entitlement to a disability rating in excess of 10 percent for service-connected insomnia.

10.  Entitlement to Dependents' Educational Assistance under Chapter 35, Title 35, United States Code (DEA).

11.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel


INTRODUCTION


The Veteran served on active duty from September 1948 to July 1952 and from October 1952 to July 1970.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2009 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).

In November 2011, the Veteran requested a hearing before a Veterans Law Judge at his local VA office, but in January 2011, he withdrew his hearing request. 

Issues have been added to comport with the evidence of record.

In August 2014, the issues of entitlement to special monthly compensation (SMC) on the basis of the need for regular aid and attendance of another person or by reason of being housebound and entitlement to total and permanent status under 38 C.F.R. § 3.340(b), have been raised by the record but have not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Claims Remanded for Issuance of a Statement of the Case (SOC)

In January 2013, the Veteran filed a statement with VA indicating that his medical conditions had worsened and he requested a VA examination for them.  VA scheduled him for an examination but he failed to report.  He alleges that he tried to reschedule it but some communication problems arose and the RO did not provide him another date.

In May 2014, the RO issued a rating decision denying all of his claims.  Later that same month the Veteran filed a timely notice of disagreement.

Accordingly, a remand of the following claims is required for the issuance of a SOC:

a)  Entitlement to a disability rating in excess of 30 percent for service-connected coronary artery disease, status post coronary artery bypass graft, to include consideration of a temporary rating for convalescence;

b)  Entitlement to a disability rating in excess of 30 percent for service-connected Parkinson's disease;

c)  Entitlement to a disability rating in excess of 20 percent for service-connected diabetes mellitus type 2 with hypertension;

d)  Entitlement to a disability rating in excess of 10 percent for service-connected peripheral neuropathy of the right lower extremity;

e)  Entitlement to a disability rating in excess of 10 percent for service-connected peripheral neuropathy of the left lower extremity;

f)  Entitlement to a disability rating in excess of 10 percent for service-connected scars, status post coronary artery bypass graft;

g)  Entitlement to a disability rating in excess of 10 percent for service-connected insomnia; and

h)  Entitlement to DEA.

38 C.F.R. §§ 20.201, 20.300 (2014); Manlincon v. West, 12 Vet. App. 238 (1999).


Hearing Loss

In October 2009, the Veteran underwent a VA examination for his claim of service connection for hearing loss.  The opinion stated that the Veteran's hearing loss is not caused by or a result of his military noise exposure because hearing in both ears was normal at discharge and there is no medical literature that supports delayed onset noise induced hearing loss.

The Board finds that this opinion is not wholly sufficient.  The examiner did not discuss several service treatment records, including a 1966 reenlistment examination, that show changes in the Veteran's hearing in both ears.  And while the examiner did note military noise exposure-the Veteran served in combat, parachuted, and was an airplane mechanic-he did not discuss how these facts affected his conclusion.  A more cogent rationale is needed.

This claim is remanded for a new VA medical opinion.

Thoracolumbar Back Disability

In January 2013, the Veteran claimed that his medical conditions had worsened and requested a new VA examination to assess their severity; this general claim that his disabilities had worsened encompassed the service-connected thoracolumbar back disability.

The RO scheduled the Veteran for a VA examination but he failed to report.  In a May 2014 statement, he indicated that he had made several attempts to reschedule the examination but was unsuccessful in receiving another date.  

Accordingly, the Board finds that the Veteran has shown good cause; a new VA examination to determine the severity of his thoracolumbar back disability is warranted.  38 C.F.R. § 3.655.


TDIU

"[T]he determination of whether [a] [veteran] is entitled to TDIU... is part and parcel of the determination of the [] rating for [a] disability."  Rice v. Shinseki, 22 Vet. App. 447, 454-55 (2009).  Once a Veteran submits evidence of a medical disability, makes a claim for the highest rating possible, and submits evidence of unemployability, VA must consider whether the Veteran is entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).

A TDIU is governed by 38 C.F.R. § 4.16 (2014), which provides that such a rating may be assigned where the schedular rating is less than total, and when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  "For the above purpose of one 60 percent disability, or one 40 percent disability in combination, multiple disabilities resulting from a common etiology or a single accident will be considered a single disability.  Id.

The Veteran is service connected for coronary artery disease, status post coronary artery bypass graft, and for scars from that surgery.  These disabilities result from the same etiology and are rated 30 percent and 10 percent, respectively.  They have a combined rating of 40 percent and can be considered as one disability for the purposes of 38 C.F.R. § 4.16(a).  See 38 C.F.R. § 4.25 (2014).  Additionally, the Veteran's combined rating is 80 percent.  Accordingly, this TDIU claim may be adjudicated on a schedular basis.

In August 2014, VA received letters from several of the Veteran's doctors that expressed that the Veteran's service-connected disability rendered him permanently disabled and unable to work.

The Board finds that the issue of a TDIU is adequately raised by the record; however the record does not contain a medical examination that addresses what effect the Veteran's service-connected disabilities have on his employability.  A VA examination is warranted.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1994).

Accordingly, the case is REMANDED for the following actions:

1.  Issue a SOC for the following claims:

a)  Entitlement to a disability rating in excess of 30 percent for service-connected coronary artery disease, status post coronary artery bypass graft, to include consideration of a temporary rating for convalescence;

b)  Entitlement to a disability rating in excess of 30 percent for service-connected Parkinson's disease;

c)  Entitlement to a disability rating in excess of 20 percent for service-connected diabetes mellitus type 2 with hypertension;

d)  Entitlement to a disability rating in excess of 10 percent for service-connected peripheral neuropathy of the right lower extremity;

e)  Entitlement to a disability rating in excess of 10 percent for service-connected peripheral neuropathy of the left lower extremity;

f)  Entitlement to a disability rating in excess of 10 percent for service-connected scars, status post coronary artery bypass graft;

g)  Entitlement to a disability rating in excess of 10 percent for service-connected insomnia; and

h)  Entitlement to DEA.

2.  Schedular the Veteran for a VA audiological examination and obtain a new VA medical opinion on the etiology of the Veteran's hearing loss, from an appropriate medical professional that has not previously examined the Veteran.  The entire claims file, to include all electronic files, must be reviewed by the examiner.

The examiner is to answer:

Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's hearing loss is related to his active service?

In explaining his answer, the author must provide a full discussion of the Veteran's in-service military noise exposure and its effect on the Veteran's hearing.  The author must also discuss all of the Veteran's service treatment records, such as a reenlistment examination from 1966, that indicate impaired hearing.

The report must include a complete rationale for all opinions expressed.  The examiner must discuss all the pertinent evidence of record.  This includes the Veteran's history of in-service noise exposure during combat, the Veteran's lay statements regarding the onset of his hearing loss, the severity of hearing loss noted in prior VA examinations, and the severity of hearing loss noted in his employer's hearing examinations which date back to 1979.  This list of evidence is not exhaustive; the examiner must review the entire claims file.

3.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the current severity of his service-connected thoracolumbar spine disability.  The entire claims file, to include all electronic files, must be reviewed by the examiner.

All signs and symptoms of the service-connected thoracolumbar spine disability must be reported in detail in a manner that is responsive to the rating criteria.  

The report must include a complete rationale for all opinions expressed.  

4.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the effects of his service-connected disabilities on his ability to obtain and maintain employment consistent with his education and occupational experience.  The entire claims file, to include all electronic files, must be reviewed by the examiner.

The examiner should take a detailed history regarding the Veteran's employment and education in connection with the claim for a TDIU.  

The examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected disabilities, either individually or in combination, render him unable to secure or follow substantially gainful employment consistent with his education and occupational experience.  

To reiterate, the examiner's report must provide separate opinions as to whether each individual disability renders him unable to secure or follow substantially gainful employment, and an opinion as to whether the disabilities in combination provide him from doing so.

The opinion must be provided without consideration of the Veteran's nonservice-connected disabilities or age.

The examination report must include a complete rationale for all opinions expressed.  

5.  Finally, readjudicate the claims on appeal, to include entitlement to a TDIU.  If any action remains adverse to the Veteran, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

